UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 C.V., et al.,
                                 Petitioners,
                                                                       19-CV-7486 (JPO)
                       -v-
                                                                             ORDER
 ALEX M. AZAR II, in his official capacity
 as Secretary of the Department of Health
 and Human Services, et al.,
                             Respondents.


J. PAUL OETKEN, District Judge:

        Petitioners filed a petition for habeas corpus on August 9, 2019. (Dkt. No. 1.) Petitioners

allege the government’s efforts to remove them to Colombia violates 8 U.S.C. § 1101 et seq., 8

U.S.C. § 1232, 5 U.S.C. §§ 704, 706, its obligations pursuant to 8 C.F.R. §§ 208.16-208.18, and

the Due Process Clause of the Fifth Amendment. This Court has the authority to issue a writ of

habeas corpus and to order respondents to show cause why the writ should not be granted

pursuant to 28 U.S.C. § 2241. The Court has reviewed the petition and determined that it is not

clear from the face of the petition itself that Petitioner is not entitled to the writ.

        Accordingly, IT IS HEREBY ORDERED that Petitioners shall serve copies of the

petition and this Order on Respondents by August 21, 2019.

        IT IS FURTHER ORDERED that respondents shall submit a written response to the

petition no later than September 11, 2019. If Petitioners wish to submit a reply brief, they must

do so no later than September 18, 2019.

        IT IS FURTHER ORDERED that the parties shall appear for a hearing on October 8,

2019 at 11:00 a.m. in Courtroom 706 of the Thurgood Marshall United States Courthouse, 40




                                                    1
Foley Square, New York, New York. At this hearing, Respondents will show cause why the writ

should not be issued.

       SO ORDERED.

Dated: August 14, 2019
       New York, New York


                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                            2
